   Case 15-00373-SMT   Doc 522 Filed 11/08/19 Entered 11/08/19 07:50:15    Desc Main
                             Document
The document below is hereby signed.      Page 1 of 12

Signed: November 7, 2019




                                 ___________________________
                                 S. Martin Teel, Jr.
                                 United States Bankruptcy Judge

                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLUMBIA

    In re                               )
                                        )
    NEIGHBORS’ CONSEJO,                 )     Case No. 15-00373
                                        )     (Chapter 11)
                           Debtor.      )     Not for publication in
                                        )     West’s Bankruptcy Reporter.

                           MEMORANDUM DECISION AND
                  ORDER RE DEBTOR’ MOTION FOR CIVIL CONTEMPT

          This sets aside my oral ruling at the hearing of October 22,

    2019, on the debtor’s Motion for Civil Contempt, seeking to hold

    Rafael Gil in civil contempt for violating the discharge

    injunction arising from the court’s order confirming the debtor’s

    First Amended Plan of Reorganization (the “Plan”).           That oral

    ruling found Gil in civil contempt.         Vacating that ruling is

    required because the debtor did not show that the confirmed Plan

    is binding on Gil even though he was well aware of the bankruptcy

    case.   The debtor failed to present evidence at the hearing of

    October 22, 2019, that Gil was given notice of the confirmation

    hearing and of the order confirming the Plan.          I erroneously

    assumed that Gil had received such notice, and did not require

    the debtor to prove that it had given Gil such notice.            As
Case 15-00373-SMT   Doc 522    Filed 11/08/19 Entered 11/08/19 07:50:15   Desc Main
                              Document Page 2 of 12


 explained below, lack of such notice likely would make the

 confirmed Plan not binding on Gil.           However, the debtor was not

 given the opportunity to put on proof that Gil had such notice,

 and this decision does not adjudicate whether Gil had such

 notice.

                                         I

                                      FACTS

      The debtor filed a petition commencing this bankruptcy case

 on July 16, 2015.     On July 24, 2019, Gil filed a complaint

 against the debtor in the U.S. District Court for the District of

 Columbia, commencing Civil Action No. 19-02197, and asserting

 claims of tortious conduct by the debtor in the period of

 September 2, 2014, through August 30, 2016, while Gil was with

 the debtor as a patient.        In its Motion for Civil Contempt, the

 debtor contends that the filing of the complaint violated the

 discharge injunction arising upon the debtor’s obtaining an order

 on January 25, 2018, confirming its Plan.

      The debtor was a 501(c)(3) not-for-profit corporation

 founded to serve the homeless and persons diagnosed with

 substance abuse and mental health conditions.             Beginning in

 September 2014, Gil sought treatment for alcoholism from the

 debtor and became an employee of the debtor, although Gil never

 sought employment.     Gil stayed with the debtor until August 2016.

      Gil knew that the debtor was going to go into bankruptcy,


                                         2
Case 15-00373-SMT   Doc 522    Filed 11/08/19 Entered 11/08/19 07:50:15   Desc Main
                              Document Page 3 of 12


 before the debtor filed for bankruptcy, and he received a packet,

 after the debtor had filed for bankruptcy, explaining the

 bankruptcy case, including that a meeting of creditors would be

 held, and notice of the deadline to file a proof of claim for any

 prepetition claim (that is, any claim arising prior to the

 commencement of the bankruptcy case).           The debtor listed Gil’s

 claim for wages as an unsecured claim entitled to priority under

 11 U.S.C. § 507(a)(4) in the amount of $11,424.00, and that

 priority claim became an allowed claim by reason of Fed. R.

 Bankr. P. 3003(b)(1).

      As noted previously, Gil’s claims covered the period of

 September 2, 2014, through August 30, 2016, a period straddling

 the petition date of July 16, 2015.           Gil never pursued in the

 Bankruptcy Court either his prepetition claim or his postpetition

 claim.

      First, Gil never filed a proof of claim to assert any

 additional prepetition claim beyond the scheduled priority wage

 claim.   Under Fed. R. Bankr. P. 3003(c)(2), Gil’s failure timely

 to file a proof of claim resulted in his not being treated as a

 creditor with respect to any such additional prepetition claim

 for purposes of distribution.1         Gil never filed a motion under


      1
         Under 11 U.S.C. § 362(a)(1), the commencement of the
 bankruptcy case resulted in an automatic stay of “the
 commencement . . . of a judicial . . . action . . . against the
 debtor . . . to recover a claim against the debtor that arose
 before the commencement of the case under [the Bankruptcy Code

                                         3
Case 15-00373-SMT   Doc 522    Filed 11/08/19 Entered 11/08/19 07:50:15   Desc Main
                              Document Page 4 of 12


 Fed. R. Bankr. P. 3003 to allow him to file such a proof of claim

 out of time.

      Second, Gil never filed a motion for the allowance of an

 administrative claim against the estate with respect to the part

 of his claims arising after the commencement of the bankruptcy

 case on July 16, 2015.        The Plan provided for full payment of any

 Allowed Administrative Expense(s), defined to mean “all

 administrative expense(s) allowed under Sections 503(b) and

 507(a)(1) of the Code.”        The Plan’s reference to § 507(a)(1) was

 an error as the administrative claims allowed under § 503(b) in

 this case fit under 11 U.S.C. § 507(a)(2).2            In relevant part, 11

 U.S.C. 503(b) provides that “[a]fter notice and a hearing, there

 shall be allowed administrative expenses, other than claims

 allowed under section 502(f) of this title,” and Gil’s claim is

 not a claim described in § 502(f).           Necessarily, the requirement

 of “notice and a hearing” refers to the court within which the

 bankruptcy case is pending, here, the U.S. Bankruptcy Court for

 the District of Columbia.         The Plan therefore contemplated that

 any administrative claim would be pursued in the Bankruptcy


 (11 U.S.C.)]”. Gil never sought relief from the automatic stay
 to permit him to pursue his prepetition claim against the debtor.
      2
         Section 507(a)(1) previously included all administrative
 expenses allowed under § 503(b), but the statute was amended to
 address in § 507(a)(1) domestic support obligations and trustee’s
 expenses incurred in administering assets available to pay
 domestic support obligations. Old § 507(a)(1) became
 § 507(a)(2).

                                         4
Case 15-00373-SMT   Doc 522    Filed 11/08/19 Entered 11/08/19 07:50:15   Desc Main
                              Document Page 5 of 12


 Court.3   Even if the discharge injunction arising from

 confirmation of the Plan applied to administrative expense

 claims, the Plan allowed pursuit in the Bankruptcy Court of such

 administrative expense claims.4         However, the Plan did not

 authorize the filing of an action elsewhere in pursuit of such

 discharged administrative expense claims (unless the claims were

 “referred” there).5    On January 25, 2018, the court confirmed

 the   debtor’s Plan.    The Plan provided that all allowed

 prepetition claims, including Gil’s allowed priority claim, would

 be paid in full.     Gil’s allowed priority claim for wages, in the

 $11,424.00 amount the debtor had scheduled, was paid pursuant to

 the Plan.

       At the hearing of October 22, 2019, I assumed that the



       3
         I do not address whether any bar date was in place under
 the Plan or otherwise regarding filing a motion to allow an
 administrative expense claim.
       4
         The Plan supplemented the discharge injunction by
 including an injunction barring actions on claims. The Plan, at
 page 16, provided that notwithstanding the injunction, “each
 holder of a disputed Claim may continue to prosecute its proof of
 claim in the Court or such other court to which the matter may be
 referred, and all holders of Claims shall be entitled to enforce
 their rights under the Plan.”
       5
         See n.4, supra. As a practical matter, any motion filed
 in the Bankruptcy Court to allow an administrative claim for the
 alleged tortious acts occurring postpetition would likely end up
 being withdrawn to the District Court by reason of 28 U.S.C.
 § 157(b)(5) (personal injury torts must be tried in the District
 Court) or by reason of 28 U.S.C. § 1411(a) (right to a jury trial
 on personal injury claim) if the parties do not consent under 28
 U.S.C. § 157(e) to the Bankruptcy Court conducting a jury trial.

                                         5
Case 15-00373-SMT   Doc 522    Filed 11/08/19 Entered 11/08/19 07:50:15   Desc Main
                              Document Page 6 of 12


 debtor had given Gil, as a creditor participating in the case,

 notice of the confirmation hearing and of the order confirming

 the Plan, such that Gil was bound by the confirmed Plan.                 That

 might not be the case.

      Gil acknowledged at the hearing of October 22, 2019, that he

 was aware of the bankruptcy case and had received notice of the

 bar date to file a proof of claim.           He also acknowledged that he

 was aware that the debtor had proposed a reorganization plan.

 However, the filings in the bankruptcy case do not show that the

 debtor served on Gil a copy of the Plan and the court’s order

 setting the confirmation hearing leading to the confirmed Plan.

      A certificate of service (Dkt. No. 313) reveals that the

 debtor mailed to Gil, at 6323 Georgia Avenue, Suite 206,

 Washington, DC 20011, the order (Dkt. No. 302) setting a hearing

 of December 21, 2017, on the debtor’s disclosure statement (Dkt.

 No. 287) regarding its original proposed plan (Dkt. No. 288).                   At

 the hearing of December 21, 2017, as noted by the Case Hearing

 Summary (Dkt. No. 344), the court held that changes had to be

 made to the debtor’s original plan and to the disclosure

 statement, but indicated that the court would approve the

 forthcoming amended disclosure statement relating to the

 forthcoming amended plan.         On December 22, 2017, the court

 entered an Order Approving Debtor’s Forthcoming First Amended

 Disclosure Statement and Fixing Time for Filing Objections to


                                         6
Case 15-00373-SMT   Doc 522    Filed 11/08/19 Entered 11/08/19 07:50:15    Desc Main
                              Document Page 7 of 12


 Confirmation and for Filing Acceptances or Rejections of the

 Debtor’s Forthcoming First Amended Plan Combined with

 Notice of Hearing on Confirmation of First Amended Plan (Dkt. No.

 346).    The debtor later filed the Plan (Dkt. No. 350)

 incorporating the required changes and a First Amended Disclosure

 Statement (Dkt. No. 349) (the “Disclosure Statement”).               In

 relevant part, in approving the forthcoming Disclosure Statement,

 the court’s Order:

      •      set January 17, 2018, at 2:00 p.m., as the date and

             time for the hearing on confirmation of the Plan;

      •      ordered that by December 27, 2017, the debtor was to

             transmit a copy of the Order (approving the Disclosure

             Statement), the Disclosure Statement, the Plan, and a

             ballot substantially conforming to Official Form No.

             314 to all creditors and other parties in interest as

             provided by Fed. R. Bankr. P. 3017(d); and

      •      set January 12, 2018, as the last day on which the

             holders of claims could accept or reject the Plan, and

             could file objections to confirmation of the Plan.

 On December 27, 2017, the debtor filed a Certificate of

 Service (Dkt. No. 351) reflecting that it had mailed the court’s

 Order, the Disclosure Statement, the Plan, and a ballot for

 voting on the Plan to various creditors.            The Certificate of

 Service does not list Gil as a creditor upon whom those documents

                                         7
Case 15-00373-SMT   Doc 522    Filed 11/08/19 Entered 11/08/19 07:50:15    Desc Main
                              Document Page 8 of 12


 were served.

      At the confirmation hearing, the debtor presented a tally of

 ballots showing that one creditor in Class 2 had accepted the

 Plan, with no creditors in Class 2 rejecting the Plan.               Class 2

 was a class of general unsecured claims (claims not entitled to

 priority over other unsecured claims), and was the class in which

 Gil’s tort claims belonged. Class 2, which was an impaired class,

 was deemed to have accepted the Plan, thereby satisfying the

 requirement of 11 U.S.C. § 1129(a)(10) that at least one class of

 impaired claims have accepted the Plan.            Had Gil cast a ballot

 rejecting the Plan, Class 2 would have been deemed under 11

 U.S.C. § 1126(c) to have rejected the Plan.             However, Gil could

 not have cast a ballot if he was unaware of the Plan and the

 right to vote on the Plan.

      The court’s order (Dkt. No. 372) confirming the Plan

 directed the debtor to serve that order on creditors.               The

 debtor’s Certificate of Service (Dkt. No. 375) does not reflect

 that it served the confirmation order on Gil.             However, the

 debtor should be allowed to put on proof that it gave Gil notice

 of the confirmation hearing and of the order confirming the Plan.

      In the District Court civil action, the debtor has not

 appeared or responded to Gil’s complaint.            The debtor reports

 that Gil has never properly served the complaint on the debtor.

 The debtor served its Motion for Civil Contempt on Gil on August


                                         8
Case 15-00373-SMT   Doc 522    Filed 11/08/19 Entered 11/08/19 07:50:15   Desc Main
                              Document Page 9 of 12


 22, 2019.   Instead of withdrawing his complaint, Gil opposed the

 Motion for Civil Contempt.         That led to the hearing of October

 22, 2019.   The court ruled that Gil was in civil contempt and

 continued the hearing to November 5, 2019, to determine whether

 Gil had purged himself of civil contempt.            The debtor’s counsel

 reported at the hearing of November 5, 2019, that Gil had

 dismissed his civil action.         The debtor’s counsel agreed to

 dismissal of the debtor’s contempt motion as moot.              However, as I

 noted at the hearing of November 5, 2019, I am setting aside my

 oral decision because the decision may have been in error in

 holding that Gil was in civil contempt.

                                        II

  RAFAEL GIL WAS IN CIVIL CONTEMPT IF THE PLAN IS BINDING ON HIM

      Pursuant to 11 U.S.C. § 1141(d)(1)(A), the confirmation of a

 Chapter 11 plan “discharges the debtor from any debt that arose

 before the date of such confirmation.”           Under 11 U.S.C.

 § 524(a)(1), a discharge under the Bankruptcy Code:

      voids any judgment at any time obtained to the extent
      that such judgment is a determination of the personal
      liability of the debtor with respect to any debt or
      discharge under section . . . 1141 . . . of this title,
      whether or not discharge of such debt is waived.

 Additionally, § 524(a)(2) provides that the discharge:

      operates as an injunction against the commencement or
      continuation of an action, the employment of process, or
      an act to collect, recover or offset any such debt asa
      personal liability or the debtor, whether or not
      discharge of such debt is waived.


                                         9
Case 15-00373-SMT   Doc 522 Filed 11/08/19 Entered 11/08/19 07:50:15   Desc Main
                           Document Page 10 of 12


      If the Plan is binding on Gil, Gil’s claims under the

 Complaint were the types of debts discharged under § 524(a)(1)

 and the District Court action was the type of action enjoined by

 § 524(a)(2).   The claims in the District Court action were based

 upon the debtor’s alleged tortious actions prior to the

 confirmation of the Plan.      Therefore, if the Plan is binding on

 Gil, his filing and prosecution of the Complaint in the District

 Court was in violation of the discharge injunction.

                                     III

                    THE DEBTOR HAS NOT ESTABLISHED
                    THAT THE PLAN IS BINDING ON GIL

      My preliminary research suggests that if the debtor failed

 to give Gil notice of the confirmation hearing, the Plan may not

 be binding on Gil.     See Reliable Elec. Co., Inc. v. Olson Const.

 Co., 726 F.2d 620, 623 (10th Cir. 1984) (observing that “the

 reorganization process depends upon all creditors and interested

 parties being properly notified of all vital steps in the

 proceeding so they may have the opportunity to protect their

 interests” and holding that “notwithstanding the language of

 section 1141, the discharge of a claim without reasonable notice

 of the confirmation hearing is violative of the fifth

 amendment to the United States Constitution”).          As stated in

 another decision, “if a creditor is not given adequate notice of

 . . . the hearing on plan confirmation or the order confirming a

 plan in a Chapter 11 case, the creditor may not be bound by the

                                      10
Case 15-00373-SMT   Doc 522 Filed 11/08/19 Entered 11/08/19 07:50:15   Desc Main
                           Document Page 11 of 12


 plan provisions and its claim is not discharged.”           In re Arch

 Wireless, 332 B.R. 241, 251 (Bankr. D. Mass. 2005) (citations

 omitted), aff’d, 534 F.3d 76 (1st Cir. 2008); see also In re

 Otero Cty. Hosp. Ass’n, Inc., 551 B.R. 463, 477 (Bankr. D.N.M.

 2016).6   Here, the debtor never presented evidence that Gil had

 notice of the confirmation hearing and of the opportunity to vote

 on the Plan and to object to its confirmation.

                                      IV

                                 CONCLUSION

      For the aforestated reasons, it is

      ORDERED that the court’s prior oral decision at the hearing

 of October 22, 2019, is vacated.          It is further

      ORDERED that, with the debtor’s consent, the debtor’s Motion

 for Civil Contempt is dismissed as moot.

                                                 [Signed and dated above.]




      6
         The debtor did not contend that Gil’s pursuit of his
 prepetition claims in the District Court violated the automatic
 stay of 11 U.S.C. § 362(a)(1). Under 11 U.S.C. § 362(c)(2)(C),
 the automatic stay of bringing an action on a prepetition claim
 is terminated when a discharge is granted or denied. The debtor
 received a discharge by reason of confirmation of the Plan. That
 discharge likely will not apply to Gil’s prepetition claims if
 the Plan is not binding on him. Did the debtor’s receipt, in
 general, of a discharge terminate the automatic stay as to Gil’s
 pursuit of his prepetition claims even if the discharge
 injunction does not apply to him? I need not address that issue.

                                      11
Case 15-00373-SMT                                                                             Doc 522 Filed 11/08/19 Entered 11/08/19 07:50:15   Desc Main
                                                                                                     Document Page 12 of 12


 Copies to: Debtor;

 Rafael Gill
 14122 Nutley Road
 Silver Spring, MD 20904
 (Via hand-mailing by Clerk)

 Kermit A. Rosenberg, Esq.
 Bailey & Ehrenberg PLLC
 1015 18th Street, NW
 Suite 204
 Washington, DC 20036
 [Attorney for the debtor]

 Joseph A. Guzinski, Esq.
 Office of the United States Trustee
 1725 Duke Street
 Suite 650
 Alexandria, VA 22314




 R:\Common\TeelSM\TTD\Orders\Contempt\Order_holding Rafael Gil Possibly Not in Contempt.wpd
                                                                                                                12
